        Case 1:13-md-02481-PAE Document 1151 Filed 11/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------
IN RE ALUMINUM WAREHOUSING :
ANTITRUST LITIGATION           :
                               :                      Case No. 1:13-md-02481 (PAE)
This document relates to:      :
                               :
ALL ACTIONS                    :
                               :
--------------------------------

                        MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States District Court for the

Southern District of New York, I, Julia K. York, hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for Access World (USA) LLC (f/k/a

Pacorini Metals USA, LLC) in the above captioned case.

       I am a member in good standing of the bars of the District of Columbia and the State of

Illinois. I have never been convicted of a felony. I have never been censured, suspended,

disbarred, or denied admission or readmission by any court, and there are no pending

disciplinary proceedings against me in any state or federal court. I have attached my Affidavit in

Support of my Motion pursuant to Local Rule 1.3, as well as my certificates of good standing in

the bars of the District of Columbia and the State of Illinois.

Dated: November 5, 2019                        /s/ Julia K. York
                                               Julia K. York
                                               SKADDEN, ARPS, SLATE, MEAGHER &
                                               FLOM LLP
                                               1440 New York Avenue NW
                                               Washington, D.C. 20005
                                               T: (202) 371-7146
                                               F: (202) 661-9126
                                               E: Julia.york@skadden.com

                                               Counsel for Access World (USA) LLC
                                               (f/k/a Pacorini Metals USA, LLC)
        Case 1:13-md-02481-PAE Document 1151 Filed 11/05/19 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------
IN RE ALUMINUM WAREHOUSING :
ANTITRUST LITIGATION           :
                               :                      Case No. 1:13-md-02481 (PAE)
This document relates to:      :
                               :
ALL ACTIONS                    :
                               :
--------------------------------

               AFFIDAVIT OF JULIA K. YORK IN SUPPORT OF MOTION
                         FOR ADMISSION PRO HAC VICE

       I, Julia K. York, hereby attest:

1.     I am counsel to Access World (USA) LLC (f/k/a Pacorini Metals USA, LLC) in this

proceeding.

2.     I am a member in good standing of the bars of the District of Columbia and the State of

Illinois. Copies of my certificates of good standing in each jurisdiction are attached hereto.

3.     I have never been convicted of a felony.

4.     I have never been censured, suspended, disbarred, or denied admission or readmission by

any court.

5.     There are no pending disciplinary proceedings against me in any state or federal court.

Dated: November 5, 2019                       /s/ Julia K. York
                                              Julia K. York
                                              SKADDEN, ARPS, SLATE, MEAGHER &
                                              FLOM LLP
                                              1440 New York Avenue NW
                                              Washington, D.C. 20005
                                              T: (202) 371-7146
                                              F: (202) 661-9126
                                              E: Julia.york@skadden.com

                                              Counsel for Access World (USA) LLC
                                              (f/k/a Pacorini Metals USA, LLC)




                                                  2
